Title: From Benjamin Franklin to Dumas, 2 October 1780
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir
Pasy, Oct. 2. 1780
I received duly your several Letters of the 12th. 15th. 17th. 19th and 21st of September. I am much pleas’d with the Intelligence you send me, and with the Papers you have had printed.
Mr Searle is a military Officer in the Pensilvania Troops, and a Member of Congress. He has some Commission to execute for that Province, but none that I know of from Congress. He has an open Letter for you from Mr. Lovel, which he has shewn me, It is full of Expressions of his Esteem; and I understand from Mr Searle, that you stand exceeding well with the Committee & with the Congress in general. I am sorry to see any Marks of Uneasiness & Apprehension in your Letters. Mr Chaumont tells me that you want some Assurance of being continued. The Congress itself is changeable at the Pleasure of their Electors, and none of their Servants have, or can have any such Assurance. If therefore any thing better for you, & more substantial should offer, no body can blame you for accepting it, however satisfied they may be with your Services. But as to the Continuance of what you now enjoy, or of something as valuable in the Service of the Congress, I think you may make your self easy, for that your Appointment seems more likely to be increased than diminish’d, tho’ it does not belong to me to promise any thing.
Mr. Laurens was to sail 3 Days after Mr Searle, who begins to fear he must be lost, as it was a small Vessel he intended to embark in.— He was bound directly to Holland.
I enclose some Extracts of Letters from two French Officers of Distinction in the Army of M. de Rochcambault, wich are pleasing, as they mark the good Intelligence that subsists between the Troops, contrary to the Reports circulated by the English. They will do perhaps for your Leiden Gazette.
With great Esteem & Affection I am ever Your faithful Friend & Servt.
B Franklin
Mr Dumas.
 
Notation: Passy 2e. Octobr. 1780 Mr. B. Franklin
